 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupreme Transformer Corporation1andVera Crain,MildredMifflin,Ralph Headean,PetitionersandLodge 1986, Inter-nationalAssociation ofMachinists,AFL-CIO zCaseNo.14-RD-144.July 17, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William G. Haynes, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Board.has delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of theEmployer.4UMW and CIU were permitted to par-ticipate at the hearing on the basis of their showing of interest. IAMasserts that although UMW, served its motion to intervene upon theRegional Director on April 9, 1959, it was not served with this motionuntil after the close of the hearing. It further asserts that it has noknowledge as to whether CIU made any motion to intervene whatso-ever as the IAM was never served with a CIU motion, nor did itreceive any ruling by the Regional Director on the motion.There.was no ruling by the hearing officer relating to intervention. In thesecircumstances, IAM has moved to bar the intervention of UMW andCIU on the ground of their failure to comply with Section 102.65 ofthe Board's Rules and Regulations, Series 7.' We do not believe that1 Thename of the Employer appears as corrected at the hearing.Hereinaftercalled TAM.a IAM's requestfor oral argument is denied as, in our opinion,the issues and positionsof the parties are adequately presentedin the record and the briefs.4 IAM refused to stipulate that District 50, UnitedMine WorkersofAmerica, andCongressof IndependentUnions,hereinafter called UMW and CIU, respectively, are labororganizationswithin themeaning ofthe Act.Asthere was no testimonyin the recordrelatingto the natureand purposesof eitherof these organizations,IAM moved to re-open the record to correctthis omission.However, we have takenofficial noticeof otherBoard proceedings wherein boththe UMW and the CIU werefound to be labor organizdtions within the meaningof the Act.SeeConcrete Joists & ProductsCo., Inc.,120 NLRB1542, andJ.C.Bonnot Construction Company,CaseNo. 14-RC-3553, unpublished.Wethereforedeny the motion.5This section providesin pertinent part :Motions; Interventions.-(a)Allmotions, including motions for intervention pur-suant to paragraph(b) of this section,shall be in writing or, if made at the hear-ing,may bestated orallyon the record and shall brieflystate theorder or reliefsought and the grounds for such motion.An originaland four copies of writtenmotions shall be filed anda copy thereofimmediately shall be served upon each ofthe other parties tothe proceeding.Motions made prior to the hearing shall be filedwith the regionaldirector,and motions made during the hearing shall be filed with124 NLRB No. 20. SUPREME TRANSFORMER CORPORATION165JAM was prejudiced by the failure of UMW and CIU to take theproper procedural steps to intervene, as JAM was put on notice bythe petition and the notice of representation hearing, wherein bothUMW and CIU are listed, that they had an interest in the proceed-ings.Furthermore, UMW and CIU both filed appearances at thehearing and participated fully without objection by JAM.Moreover,by failing to bring these procedural defects to the attention of thehearing officer at the proper time, JAM has no standing for its demandthat the record now be reopened to correct an insubstantial oversight.We find that there wasde factointervention by UMW and CIU, andaccordingly we deny IAM's motion to exclude them from the ballot.3. JAM contends that the petition should be dismissed, assertingthat (1) its offer to participate in a consent election was refused bythe Petitioners, and (2) the Petitioners were fronting for UMW, anoncomplying union.At the hearing JAM offered to agree to a con-sent election if UMW and CIU were excluded from the election.The Petitioners' refusal to agree to this proposal is not grounds fordismissal of their petition, as the right of UMW and CIU to appearon the ballot in a decertification election is clear,' and could not, inany event, be conditioned upon the approval of any other parties.We likewise find no merit in the second contention.The recordestablishes that UMW did not provide the impetus for the instantpetition, but rather that it was the Petitioners (two of whom areUMW members) who sought UMW assistance on the proper pro-cedure for decertification.At the Petitioners' request, a UMW officialinformed them of the showing of interest requirement and suppliedthem with a blank petition as well as a sample unit description.Healso informed the Petitioners that UMW intended to have its nameappear on the ballot if the Petitioners were successful in their en-deavor.Upon these facts, we find that there is no reason to believethat the Petitioners were acting on behalf of UMW.'We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer, within the mean-ing of Section 2 (6) and (7) of the Act.4. IAM also contends that the petition should be dismissed asthe unit sought does not conform to the unit description of thecontract.The Employer and JAM have bargained collectively forthe hearing officer.After the close of the hearing all motions shall be filed with theBoard. . . . The regional director may rule upon all motions filed withhim, causinga copy of said ruling to be served upon each of the parties, or he may refer themotion to the hearing officer : . . . .GStandard Oil Company of California,113 NLRB 475;The Hertner Electric Company,115 NLRB 820.7 The Glidden Company,121 NLRB 752. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDa unit of "all production and maintenance employees of the Com-pany, including factory clerical workers," since 1950.The Peti-tioners' unit description is identical with that of the contract unitexcept for the omission of "factory clerical workers."The essen-tialdifference between the unit positions is that the Petitionerscontend that there are no employees within that classification, butIAM contends that Doris Jones, Cora Sue Knight, Henry Terry, andJoe Howell should be considered as factory clerical workers.DorisJones now works in the general manager's office as his secretary.Al-though she was, at one time, a production worker, her present dutiesare no different from those of other office clericals.Cora Sue Knightworks in a room a part from the production employees, assisting thelaboratory technician.She has never been considered as a member ofthe bargaining unit.Both employees have little contact. with produc-tion employees.As it is clear that neither of these employees is a fac-tory clerical worker, and as their interests and duties differ from thoseof the other employees within the unit, we shall exclude them.Al-though the parties stipulated that Terry and Howell, classified as"packers" by the Employer, should be included in the unit, IAM con-tends that they should be classified as "factory clerical workers."Theprimary duties of these employees are to pack transformers for ship-ping, and then seal and label the shipping cartons.They also keeprecords of the number of transformers which are to be packed andshipped each day.The parties agree that Terry and Howell shouldbe included on the basis of their duties as packers.We accept thatstipulation without finding it necessary to decide whether they arefactory clerical workers.Nevertheless, we shall include the classifica-tion of "factory clerical workers" so that the unit in which we arenow directing an election will conform to the present contract unit.As it is clear that the Petitioners were not attempting to sever a smallerunit from the recognized unit, but were objecting only to the inclusionof certain employees within the unit, we deny IAM's motion to dis-miss.8We therefore find that the following employees constitute a unitappropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the Act: All production and maintenance em-ployees at the Employer's plant at Ordill, Illinois, including factoryclerical workers, but excluding office clerical employees, technical andprofessional employees, guards, watchmen, and supervisors as definedby the Act.[Text of Direction of Election omitted from publication.]8 afinneapolis Star and Tribune Company,115 NLRB 1300.